Title: To James Madison from Claude Alexandre Ruelle, 5 November 1815
From: Ruelle, Claude Alexandre
To: Madison, James


                    
                        
                            Monsieur,
                        
                        
                            Paris,
                            5 9bre. 1815
                        
                    
                    Puis que la Bibliothèque du Congrès, ou M. Jefferson avait déposé le Manuscrit d’une Constitution de ma composition, a été détruite, j’ai l’honneur de vous en envoïer six Exemplaires imprimés, en vous priant de vouloir bien en faire, mettre trois au même dépot, et d’agréer l’hommage des trois autres.
                    J’ai lû, Monsieur, dans un Message que vous adressâtes au Congrès, le 4 9bre. 1812, que les gouverneurs de Massachuset et de Connecticut

avaient refusé de fournir les détachemens de Milices qui leur avaient été demandés pour la defense de vos frontieres maritimes; mais je ne vois pas encore que ce premier exemple des inconvéniens sans nombre du Systéme fédératif ait assés généralement éclairé vos Compatriotes pour y renonçer.
                    J’en souffre réellement beaucoup, car le genre humain est grandement intéressé à ce que votre République se perpétue, et elle ne saurait y parvenir sans l’unité et l’indivisibilité dont ma Constitution donne le Modèle.
                    En attendant qu’elle sorte du ténebres du fédéralisme; je désirerais, du moins, que ma Constitution fût traduite et imprimée en Espagnol pour être envoïée au Mexique et autres Colonies de cette nation; même qu’elle fût réimprimée en francais pour être également envoïée à Saint-Domingue; comme étant absolument décisive pour arrêter les Torrens de sang qui se répandent dans ces Contrées, et couronner tout-à-coup leurs révolutions.
                    Certes, on ne saurait jamais faire un plus grand acte d’humanité, mais ce serait en même tems la spéculation la plus lucrative possible pour des Libraires de votre Pays.
                    Au reste, Monsieur, je soumets ces vües au Plan que vous vous êtes sans doute formé sur des événemens qui intéressent si fort les Etats-Unis, puis qu’il⟨s⟩ fournissent evidemment l’occasion d’expulse⟨r⟩ successivement la Roïauté de toutes les parties de l’amériqùe. Agrééz &ca.
                 
                    CONDENSED TRANSLATION
                    Owing to the destruction of the Library of Congress, where Mr. Jefferson had deposited the manuscript of a constitution Ruelle had composed, Ruelle sends JM six printed copies of it, asking him to put three in the Library, and accept the three others, with Ruelle’s compliments. Read in JM’s 4 Nov. 1812 message to Congress that the governors of Massachusetts and Connecticut had refused to furnish the detachments of militia demanded of them for the defense of the U.S. coast; but does not yet see that this prime example of the countless disadvantages of the federal system has enlightened JM’s compatriots enough for them to give it up. Is suffering much over this because the human species is greatly interested in the perpetuation of JM’s republic, which will not be achieved without the unity and indivisibility modeled in Ruelle’s constitution. While waiting for the United States to emerge from the darkness of federalism, Ruelle wishes at least that his constitution might be translated and printed in Spanish to be sent to Mexico and other Spanish colonies; likewise, that it might be reprinted in French and sent to Saint Domingue, it being absolutely decisive in stopping the torrents of blood spreading through those countries, and ending their revolutions immediately. Indeed, one could not possibly perform a greater act of humanity, but it would also be the most lucrative speculation possible for U.S. booksellers. Submits these views to inform the

plan JM has doubtless made with regard to events of such great interest to his country, since they obviously furnish the opportunity to drive monarchy gradually from every part of America.
                